VANCE, Justice,
dissenting.
I respectfully dissent. The question is whether the mere pointing of a pistol at another person constitutes wanton endangerment in the first degree, or whether the *462pistol must be actually fired to constitute that offense.
Watson v. Commonwealth, Ky., 579 S.W.2d 103 (1979) and McIntosh v. Commonwealth, Ky.App., 582 S.W.2d 54 (1979), seem to hold that first-degree wanton endangerment requires firing a weapon, not simply pointing it.
On the other hand, Thomas v. Commonwealth, Ky., 567 S.W.2d 299 (1978), upheld a conviction for wanton endangerment in the first degree where a weapon was only pointed and was not fired. Gilbert v. Commonwealth, Ky., 637 S.W.2d 632 (1982), reversed a first-degree wanton endangerment conviction, “because the gun was never pointed at Watson.”
Wanton endangerment in the first degree requires wanton conduct which creates a substantial danger of death or serious physical injury to another person under circumstances which manifest extreme indifference to the value of human life.
The mere pointing of a firearm at another person may frighten him but does not endanger him at all unless the weapon is fired. There may be room for debate that the pointing of a weapon poses a danger that it will be fired and thus create a danger of death or serious physical injury. In any event, the law ought to be consistent, and I believe we should eliminate the inconsistency shown by our past decisions and decide the issue one way or the other.
My own belief is that wanton endangerment in the use of firearms requires the firing of a weapon and that pointing a weapon at another without firing it is a lesser offense because it does not create a substantial risk of death or serious physical injury. The pointing of a firearm at another person, if it constitutes a threat, appropriately falls within the provision of K.R.S. 508.080 dealing with terroristic threatening.